Given, J.
I. Except as to the question of the alleged indebtedness of John Harris to the plaintiff, and appellee’s knowledge thereof, tae issues and facts in this ease are the same as in the case of Harris v. This Appellee (decided at the special session December 9, 1896) 100 Iowa, 366 (69 N. W. Rep. 684). We are in no doubt but that the estate of John Harris is indebted to the plaintiff upon the promissory note of one hundred dollars set out, as alleged, and that defendant knew of that indebtedness when she received the deed in question. For the reasons given in the case of Harris v. This Appellee, we conclude that the decree of the district court should be reversed. The case will be remanded for decree in conformity with this opinion.— Reversed.